NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0120n.06

                                         Case No. 21-3459

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                 FILED
                                                                           Mar 16, 2022
                                                        )
UNITED STATES OF AMERICA,                                              DEBORAH S. HUNT, Clerk
                                                        )
                                                        )
       Plaintiff-Appellee,
                                                        )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
v.
                                                        )        COURT FOR THE SOUTHERN
                                                        )        DISTRICT OF OHIO
A. PHILIP THOMAS CHRISTIAN
                                                        )
DAUGHERTY, aka Phil Hardaway
                                                        )                              OPINION
                                                        )
       Defendant-Appellant.
                                                        )


Before: MOORE, COLE, and NALBANDIAN, Circuit Judges.

       COLE, Circuit Judge. A. Philip Thomas Christian Daugherty and three co-defendants were

named in a four-count indictment, based on allegations that the group orchestrated a carjacking.

Daugherty pleaded guilty to all relevant charges against him except for Count Three of the

indictment, which charged him with discharging or aiding and abetting in the discharge of a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2.

The indictment specifically alleged that a firearm was “used, carried, brandished and discharged”

during the carjacking. At the bench trial, the district court found that Daugherty’s co-defendant

discharged a firearm. But, when rendering its verdict, the district court found Daugherty guilty of

aiding and abetting the use of a firearm in relation to a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 2, with no mention of “discharge” under § 924(c)(1)(A)(iii). At sentencing,
Case No. 21-3459, United States v. Daugherty


the district court—without objection—sentenced Daugherty to the mandatory term of

imprisonment of ten years for the discharge of a firearm, rather than five years for the mere use of

one.

       Daugherty now argues that this sentence was imposed in violation of Alleyne v. United

States, 570 U.S. 99 (2013), and that resentencing is required. Because we find no error, we affirm.

                                        I. BACKGROUND

       A. Factual Background

       On November 27, 2018, Daugherty was indicted by a federal grand jury on multiple

charges stemming from an incident where he and his co-defendants—Zhaire Evans, Zy’lique

Murphy, and Carlos Alvarez—allegedly carjacked an individual. Less than a year later, Daugherty

pleaded guilty to carjacking and conspiracy to commit carjacking. But he requested a bench trial

as to Count Three, which alleged that Daugherty and Alvarez “knowingly used, carried, brandished

and discharged a loaded firearm . . . during and in relation to a crime of violence,” specifically,

carjacking, “[i]n violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2.” (Indictment, R. 27, PageID

125–26.) Accordingly, the parties agreed that the sole issue at trial was whether Daugherty

violated 18 U.S.C. § 924(c)(1)(A)(iii), “either as a principal, or as an aider or abettor.” (Daugherty

Trial Br., R. 161, PageID 875.)        A finding that a firearm was “discharged” violation of

§ 924(c)(1)(A)(iii) results in increased penalties. Compare 18 U.S.C. § 924(c)(1)(A)(i) with

18 U.S.C. § 924(c)(1)(A)(iii).

       Daugherty presented three days’ worth of testimony and evidence over the course of nine

months. In the end, the district court found Daugherty guilty of Count Three of the indictment

based on the following facts:

       On the afternoon of July 5, 2018, Daugherty, Evans, Murphy, and Alvarez were hanging

out at Alvarez’s grandmother’s home in Dayton, Ohio. Daugherty brought a gun with him, which
                                                -2-
Case No. 21-3459, United States v. Daugherty


he passed back and forth with Alvarez. At some point, Daugherty left the home to take a shower

at a different residence. When he did so, he placed the gun in an abandoned vehicle.

       Upon his return, the rest of the group was attempting to arrange transportation from Dayton

to Columbus. Alvarez had somehow come to be in possession of the gun. The four decided to

make the trip to Columbus by stealing someone’s car. The group agreed that the two women,

Murphy and Evans, would go to an abandoned house down the street from Alvarez’s

grandmother’s home and use a dating app to lure a person to their location. Once the person

arrived, the women would alert the men, who would then take the victim’s keys.

       Their plan was successful.      Sometime around midnight, Niles Isaac arrived at the

abandoned home. Daugherty and Alvarez approached him while he spoke with the two women.

Alvarez pulled out Daugherty’s gun and fired it. After a brief, physical struggle, the men stole

Isaac’s keys and car, and drove with the women to Columbus.

       B. Procedural History

       The government presented two theories on which it contended the district court could find

Daugherty guilty: “(1) [Daugherty] personally used the firearm, or (2) [Daugherty] aided and

abetted Alvarez’s use of the firearm during the carjacking.” (Findings of Fact & Conclusions of

Law, R. 179, PageID 942.) The district court found that the government “failed to prove beyond

a reasonable doubt that [Daugherty] was the person who discharged the firearm during the

carjacking.” (Id. at PageID 942–43.) It did, however, find Daugherty guilty “as an aider and

abettor[.]” (Id. at PageID 943.) Accordingly, the district court found Daugherty guilty of “the use

of a firearm in relation to a crime of violence, pursuant to 18 U.S.C. § 924(c)(1)(A) and 18 U.S.C.

§ 2.” (Id. at PageID 945–46; Verdict, R. 190, PageID 1041.)




                                               -3-
Case No. 21-3459, United States v. Daugherty


        Daugherty’s Presentence Investigation Report described Count Three as “Use of a Firearm

During and in Relation to a Crime of Violence [18 U.S.C. § 924(c)(1)(A)(iii) and § 2]—a Class A

felony, 10 years to life imprisonment consecutive to any other term of imprisonment[.]” (PSR, R.

183, PageID 979 (brackets original).) At sentencing, the district court—without objection—

applied the statutory mandatory minimum ten years’ imprisonment associated with the discharge

of a firearm in violation of 18 U.S.C. § 924(c)(1)(A)(iii), rather than the statutory minimum of five

years’ imprisonment associated with the mere “use” of a firearm in violation of 18 U.S.C.

§ 924(c)(1)(A)(i). Daugherty’s judgment reflects that he was convicted of “Use of a Firearm

During and in Relation to a Crime of Violence,” in violation of “18 U.S.C. § 924(c)(1)(A)(iii)[.]”

(J. in a Crim. Case, R. 186, PageID 1022.)

        Daugherty now contends that was in error. He argues that the district court intentionally

and sua sponte chose to find him guilty of the “use” of a firearm, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), rather than the indicted conduct of “discharge” of a firearm, in violation of

18 U.S.C. § 924(c)(1)(A)(iii). By applying the mandatory minimum for “discharge” of a firearm,

Daugherty asserts that the district court inappropriately found a fact that increased his mandatory

minimum sentence that was not found at trial, in violation of Alleyne.

                                            II. ANALYSIS

        The parties agree that, because Daugherty failed to object at sentencing, his challenge is

reviewed for plain error. United States v. Young, 847 F.3d 328, 363 (6th Cir. 2017). “[T]he burden

of establishing entitlement to relief for plain error is on [Daugherty] . . . .” United States v.

Dominguez Benitez, 542 U.S. 74, 82 (2004). Under plain-error review, there must be a “clear”

“error or defect” that “affected the outcome,” i.e., caused “prejudice” to the defendant, and then

this court “has the discretion to remedy the error . . . only if the error seriously affects the fairness,

integrity or public reputation of judicial proceedings.” Puckett v. United States, 556 U.S. 129,
                                                  -4-
Case No. 21-3459, United States v. Daugherty


135, 140 (2009) (internal modification, quotations, and citation omitted). “Meeting all four prongs

is difficult, as it should be.” Id. at 135.

        Alleyne provides “that any fact that increases the mandatory minimum is an ‘element’ that

must be submitted to the jury.” 570 U.S. at 103. In Daugherty’s case, we know for certain that

whether the gun was discharged was a fact that was submitted to the factfinder and found beyond

a reasonable doubt. In a bench trial, “the court must state its specific findings of fact in open court

or in a written decision or opinion.” Fed. R. Crim. P. 23(c). The district court found that “Alvarez

pulled out the firearm and discharged it.” (Findings of Fact & Conclusions of Law, R. 179, PageID

941.) The district court also found that Daugherty had knowledge that a firearm would be used

during the carjacking because he knew Alvarez had his gun. The district court also found it

relevant that Daugherty continued to participate in the carjacking “even after the firearm was

discharged.” (Id. at PageID 944.) The district court subsequently found that Daugherty had aided

and abetted Alvarez and was “GUILTY of Count Three of the Indictment—the use of a firearm in

relation to a crime of violence, pursuant to 18 U.S.C. § 924(c)(1)(A) and 18 U.S.C. § 2.” (Findings

of Fact & Conclusions of Law, R. 179, PageID 945–46.)

        That the district court described Count Three of the Indictment as “use of a firearm” while

referencing the umbrella provision, 18 U.S.C. § 924(c)(1)(A), is of little consequence. An Alleyne

error is found only where post-trial, judge-found facts are used to increase mandatory minimum

sentences. See Robinson v. Woods, 901 F.3d 710, 716 (6th Cir. 2018). Because the district court

found beyond a reasonable doubt at trial both that a firearm was discharged and that Daugherty

had aided and abetted Alvarez in the carjacking, there was no error in sentencing Daugherty to the

mandatory minimum of ten years’ imprisonment under 18 U.S.C. § 924(c)(1)(A)(iii).




                                                 -5-
Case No. 21-3459, United States v. Daugherty


                                     III. CONCLUSION

       For the foregoing reasons, we affirm.




                                               -6-